DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2021/0281759 to Seo et al. (“Seo”).
 Regarding claim 1, Seo teaches a lens driving device comprising: 
a first supporting framework enclosed by a first side wall into a rectangular structure having an accommodating space (reference number 400, see Figure 2, 400 has a rectangular structure with side walls and accommodates a lens within a center accommodating space); 
a second supporting framework enclosed by a second side wall into a rectangular structure, wherein the second supporting framework is sleeved on the first supporting framework and spaced apart from the first supporting framework (reference numbers 300 and 100, where 300 within 100 together are the second frame with sidewalls on 100 as seen in Figure 2, and the second supporting framework 300, is “sleeved” on the first frame 400 in the sense that the second frame 400 for example as seen in Figure 9: frame 300 and 100 are on the outside of 400); 
a lens barrel accommodated in the accommodating space, wherein the lens barrel is connected with the first supporting framework and configured for mounting a lens (reference number 500 is a lens barrel, see paragraph [0111], and is within the accommodating space of frame 400 and connected to the first frame 400 as seen in Figures 2-3) ; 
a bracket assembly which is rotatably connected with the first supporting framework in such a way that the first supporting framework is rotatable around a first direction relative to the bracket assembly, and the bracket assembly is rotatably connected with the second supporting framework and suspends the first supporting framework in the second supporting framework in such a way that the bracket assembly is capable of driving the first supporting framework to jointly rotate around a second direction relative to the second supporting framework, the first direction and the second direction being perpendicular to an optical axis and respectively parallel to two diagonals of the first supporting framework (the bracket assembly includes 431 which contact 341 of the second frame in such a way that it suspends the first frame 400 in the second frame 300: see Figure 6 showing 431 suspending frame 400 within frame 300 by contacting 341.  Further, 341 has ball bearings that causing rotation: RA1 is a first axis of rotation or represents a first rotation direction in Figure 4, and RA2 is a second axis of rotation as shown in Figure 5.  Thus RA1 and RA2 are two directions of rotation between the first frame and the second supporting frame.  Both RA1 and RA2 are perpendicular to the optical axis and are diagonals of the first frame, as seen in Figures 4-5)
at least two anti-shake magnets respectively fixed on two adjacent first side walls (magnets 211 and 221 are disposed on side surfaces of the frame 400, the first supporting framework, see paragraph [0102] and Figure 2); 
at least two anti-shake coils respectively fixed on two adjacent second side walls, each anti-shake coil and one corresponding anti-shake magnet are opposite to and spaced apart from each other and jointly drive the first supporting framework to deflect around the first direction or the second direction (coils 213 and 223 are on the side surface of frame 100, which is the sidewalls of the second supporting framework); 
a flexible printed circuit fixed at a peripheral side of the second supporting framework and electrically connected with the anti-shake coils (250 or 253 are connection substrates, shown for example in Figure 7B as flexible circuit boards and fixed at a side of the second frame 300; paragraph [0064] teaches that the connection substrate 250 supplies power to the coil); and 
at least two metal sheets respectively opposite to and spaced apart from two anti-shake magnets and generating mutual magnetic attraction with the anti-shake magnets (reference number 220 and 225, see paragraph [0089] teaching the first and second magnetic material magnetized in a magnetic field).
 	Regarding claim 2, Seo teaches the lens driving device of claim 1, wherein the bracket assembly comprises a bracket, two first guide pillars, and two second guide pillars; wherein the bracket comprises a rectangular annular bracket body, a plurality of first supporting walls respectively extending in a bent manner from one group of diagonal positions of the bracket body, and a plurality of second supporting walls respectively extending in a bent manner from the other group of diagonal positions of the bracket body; the plurality of first supporting walls and the plurality of second supporting walls are spaced apart from the first supporting framework; the two first guide pillars extend along the first direction and are spaced apart from each other; the two second guide pillars extend along the second direction and are spaced apart from each other; the bracket body is located at a top end of the lens barrel and is spaced apart from the lens barrel; the plurality of first supporting walls are rotatably connected to the first supporting framework through the first guide pillars; the second supporting walls are arranged between the first supporting framework and the second supporting framework in a spacing manner and are rotatably connected to the second supporting framework through the second guide pillars (Figure 2 shows the bracket assembly which comprises at least reference number 431 and 410 on first frame 400, supporting walls, see paragraph [0083] regarding the guide grooves 431 and 433 to guide the ball members 341 and 343 to fix positions or be prevented from being separated, the bracket body and guide pillars and guide groove connected to the first frame and the second frame through the ball members causing rotation in the first and second rotation axes).  
 	
 	Regarding claim 4, Seo teaches the lens driving device of claim 2, wherein a central line of the anti-shake magnets, central axes of the first guide pillars, and central axes of the second guide pillars are flush in the optical axis direction (this can be seen in Figure 2 where the anti-shake magnets are 221 and 211, guide pillars are on the bracket assembly, and are flush with the optical axis which runs through the center in the z-axis direction).
 	Regarding claim 5, Seo teaches the lens driving device of claim 1, wherein the first supporting framework further comprises a plurality of first accommodating holes respectively running through two first side walls along the direction perpendicular to the optical axis, and the anti-shake magnets are respectively accommodated in the corresponding first accommodating holes (Figures 2 and 3 show accommodating recesses within the frame 400 that accommodate the anti-shake magnets 211 and 221).
 	Regarding claim 6, Seo teaches the lens driving device of claim 1, wherein the second supporting framework further comprises a plurality of second accommodating holes respectively running through two second side walls along the direction perpendicular to the optical axis, and the anti-shake magnetic coils are accommodated in the corresponding second accommodating holes (see Figure 2 the coils are accommodated within the side walls of the frame 100 which is part of the second supporting framework).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo.
 	Regarding claim 3, Seo teaches the lens driving device of claim 2, but is silent on wherein the bracket is made of a steel sheet.  It would have been obvious as a design choice to make the bracket out of any of known and commonly used materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seo to make the bracket of a steel sheet to provide sturdy construction.  
	Regarding claim 7, Seo teaches the lens driving device of claim 1, wherein the lens driving device further comprises a shell covering the second supporting framework, and the metal sheets are fixed on an inner side of the shell.  While frame 100 was considered part of the second framework because it contained the sidewalls that correspond with the frame 300, it is also a shell covering that covers frame 300 where the metal sheets are on the inner side of the frame 100.  The parts claimed, and the positions and relationships of the parts that are claimed are all taught by Seo, however since Seo is portioned and labeled in a manner different than the instant application the mapping does not correspond exactly.  However, it would have been obvious to one of ordinary skill in the art to realize that the bottom frame 100 acts as a shell to the other frames 400 and 300, and the metal sheets are in the inner surface of the bottom shell.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seo to cover the second supporting framework with a shell at the bottom of the device and fix the metal sheets on the inner side of the shell to cause the magnetic field produced by the magnet and coil to effect the desired movement of the lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697